Shaw, C. J.
This is an action on a probate bond, given by Ann Shattuck, the defendant’s intestate, upon the occasion of her being appointed executrix of the will of her former husband, Moses Shattuck, who left no issue, but left collateral heirs.
By his will, he appointed .his widow his executrix, and made a residuary devise and bequest of the whole of his real and personal estate to her for life, and, at her decease, one half in fee to his adopted daughter Alice, and the other to his heirs, who were two brothers, five sisters, and the eight children of a deceased sister. But he adds, that if his widow marries, then her right to the use and improvement of both real and personal estate shall be reduced to one half; that Alice, the adopted daughter, shall be entitled to the same one half, including of course the use and improvement of it, from such marriage; as to the other half, the wife was still to have the use and improvement of that half, during her natural life, giving the remainder, at her decease, to his own heirs at law, as before.
The executrix proceeded to settle the testator’s estate, by paying debts and charges, and in 1846, about three years after assuming the trust of executorship, she settled her account at the probate office, which was duly allowed and passed without objection, in which she charged herself with a balance of personal estate, amounting to $13,582.51. She never settled any other account in her lifetime; she was never cited to settle an account, and there seems to have been no occasion when she could. She had charged herself with a balance; but she was *174entitled to the possession, use and enjoyment of it during her life unless she should many again; and even after she should many again, her title would be good against every one except Alice Ann, the adopted daughter, whose right to come into possession of the remainder would thereby become accelerated. But it appears that the widow, before her second maniage, had obtained from Alice, then married, and her husband, a grant, assignment and release of all then right, title and interest in said estate, including the remainder expectant on the decease of the widow. It appears also that, before her second marriage, she had by pruchase, assignment and conveyance, obtained the interests of most of the heirs, etititled to remainders under the will, expectant on the determination of her life estate ; but we are not aware that this fact is material. In July 1849 Mrs. Shattuck married the defendant, and in July 1851 she died.
We are unable to perceive, in this statement of facts, any breach of the condition of the bond of this executrix. The condition was in common form; to return an inventory, to render an account, and to administer the estate according to the will. It appears that she did return an inventory, and rendered an account, which, if not within the year, was received and passed without objection, and so a waiver of the matter of time. She was never cited, summoned or called upon by the probate court to state an account, nor does it appear that her administrator has been.
It is contended in behalf of the plaintiff, prosecuting by Asa S. Lewis, one of the heirs at law of Moses Shattuck, and administrator de bonis non cum testamento a/nnexo of Moses Shattuck, appointed after the death of the executrix, that, in consequence of Alice Ann dying before the death or marriage of the widow, her right never vested, and the estate goes to the heirs at law of Moses. Whether it is intended to apply the principle to real or personal estate, we can have no doubt that the devise of real estate and the bequest of personal to Alice constituted a good vested remainder, and took effect from the death of the testator. Let us simplify it, and apply it to a sum of money. It is a present gift to one for life, *175and at her decease to another; a plain vested remainder. It depends upon no event which the law regards as a contingency. Death must come to all; it is certain, though the time is proverbially contingent. The estate is continuous and uninterrupted ; no right or interest can intervene ; the moment the life estate is at an end, the remainder takes effect. Then, does it alter the result, that the gift may, upon the happening of a contingency, come into possession and enjoyment sooner ;• that is, that the particular estate may sooner determine ? The vesting of the gift depends upon the will, and is not affected by the consideration, that the time of coming into possession is uncertain. Such a gift is, in law, what it appears on the face of it to be, a gift of property for life, determinable sooner by marriage. The gift to Alice being vested, would not fail by her own decease during the life, or before the marriage, of the tenant for life, but would go to her own personal representative. As another consequence, she might grant, sell and transfer it, with her husband, if married; and she could as well assign to the enant for life as to any other purchaser.

Judgment for the defendant.